       Case 1:19-cv-08912-MKV-SLC Document 25 Filed 05/08/20 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,

                                Plaintiff,
                                                             CIVIL ACTION NO.: 19 Civ. 8912 (MKV) (SLC)
        against
                                                                 ORDER RECOMMENDING DISMISSAL
CORRECTION OFFICER YAKUBU,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge:

        On December 12, 2019, this Court directed Plaintiff Daniel Newell to complete and return

his medical releases to Defendant by January 9, 2020. (ECF No. 18). Plaintiff failed to do so, and

was again ordered to complete and return the medical releases, this time by March 20, 2020.

(ECF No. 21). By Letter dated March 31, 2020, Defendant Correction Officer Yakubu informed the

Court that he had still not received Plaintiff’s medical releases. (ECF No. 23).

        On April 1, 2020, the Court entered an Order to Show Cause, directing Plaintiff to explain

by May 1, 2020 why the case should not be dismissed for failure to prosecute. Plaintiff again

failed to respond. Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may

dismiss an action sua sponte for failure to prosecute after notifying the plaintiff. LeSane v. Hall’s

Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13 Civ. 5 (GTS) (DEP),

2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to notify the Court when

his address changes, and failure to do so is sufficient to justify dismissal of a plaintiff’s complaint.”)

(collecting cases).

        Accordingly, the Court respectfully recommends that this matter be dismissed without

prejudice.
     Case 1:19-cv-08912-MKV-SLC Document 25 Filed 05/08/20 Page 2 of 2



Dated:     New York, New York
           May 8, 2020


                                         SO ORDERED


                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
